Defendant, Ora Davis Smith, was charged in the court of common pleas of Tulsa county with the offense of driving a motor vehicle upon the highway of Tulsa county while under the influence of intoxicating liquor. He was tried, convicted, and assessed a fine of $75 and costs, and has appealed.
This case was submitted on May 22, 1946, and defendant was granted 15 days to file a brief, and no brief has been filed.
The evidence on the part of the state reveals that this defendant, on December 30, 1944, was arrested by a member of the State Highway Patrol, driving a pick-up truck on the public highway in Tulsa county, while under the *Page 413 
influence of intoxicating liquor. He was placed in jail, where he remained until January 2, 1945, when he was released on bail. He was tried before a jury on March 20, 1945, and was convicted and sentenced, as above stated.
We have carefully examined the record, and it reveals that the evidence was sufficient to sustain the conviction. We find that no fundamental errors have been committed, and that the defendant had a fair and impartial trial.
The judgment of the court of common pleas of Tulsa county is therefore affirmed.
JONES, P. J., concurs. DOYLE, J., not participating.